Notice of Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Emily Harmon on 19 July 2022:
IN THE CLAIMS (filed 12 July 2022), amend claims 1, 10, and 11 as follows: 

(Currently amended) A mixing impeller comprising: multiple blade pairs each having two blades, wherein each blade comprises a blade inner portion extending from a rotational shaft and a blade outer portion, wherein the blades included in the multiple blade pairs are attached around the rotational shaft extending in a lateral direction, so as to be positioned at a same point along [[of]] the rotational shaft's length, the two blades of each blade pair each have a shape that is symmetric about a symmetry plane that is a plane perpendicular to the rotational shaft, and the two blades of each blade pair are formed so as to extend from the rotational shaft side toward an outer circumferential side, which is a side on a periphery of the impeller, and blade outer portions that are on the outer circumferential side are bent toward a side on which the two blades face each others wherein, in the two blades of each blade pair, the blade outer portions that intersect the symmetry plane are provided with slit-like openings.

10. (Currently amended) A mixing impeller comprising: multiple blade pairs each having two blades, wherein each blade comprises a blade inner portion extending from a rotational shaft and a blade outer portion, wherein the blades included in the multiple blade pairs are attached around the rotational shaft extending in a lateral direction, so as to be positioned at a same point along 's length, the two blades of each blade pair each have a shape that is symmetric about a symmetry plane that is a plane perpendicular to the rotational shaft, and the two blades of each blade pair are formed so as to extend from the rotational shaft side toward an outer circumferential side, which is a side on the periphery of the impeller, and blade outer portions that are on the outer circumferential side are angled inwardly with respect to the blade inner portion, wherein inwardly is in a direction towards an area between the two blades of the blade pair, wherein, in the two blades of each blade pair, the blade outer portions that intersect the symmetry plane are provided with slit-like openings.

11. (Currently amended) [[A]] The mixing impeller of claim 1, wherein the blades are located radially around a perimeter of the rotational shaft and each blade pair comprises two adjacent blades, and wherein the blade outer portions that are on the outer circumferential side are bent toward a side on which the two blades face each other such that the blade outer portions that are on the outer circumferential side are angled inwardly towards an area between the two blades of the blade pair.

Response to Amendment
	Per applicant’s amendment to the Claims (filed 12 July 2022), the objections to Claim 1, regarding lines 5 – 6, and to Claim 11, regarding line 3, are withdrawn.

Allowable Subject Matter
Claims 1 – 3, 5 – 8, and 10 – 11 are allowed per the reasons given in the final rejection, filed 15 March 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774